Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/963056 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of 16/963056 is more specific compare with claim 1 of the current application, however teaches limitation of it.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. 

Claims 1-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vladimir Raksha et al (U. S. Patent Application: 2006/0081151, here after Raksha).
Claim 1 is rejected. Raksha teaches a process for producing an optical effect 
layer on a substrate[title], said process comprising the steps of:
a) applying onto a substrate surface a coating composition comprising platelet- shaped magnetic or magnetizable pigment particles(flakes) so as to form a coating layer on said substrate[0020], said coating composition being in a first state(wet coating), 
b) placing the substrate carrying the coating layer on a transferring device (rotating cylinder 3), concomitantly moving said substrate carrying the coating layer in the vicinity of a static second magnetic-field-generating device (magnetic assembly of 6, comprising permanent magnets 7), said second magnetic-field-generating device in fact providing a second magnetic field vector component thereby subjecting the platelet-shaped magnetic or magnetisable pigment particles to a second magnetic field vector components [fig. 5, 0034 lines 23-25]. Although in this embodiment Raksha teaches placing substrate on a roller, and another set of magnets(14) involves in aligning of the magnetic flakes and not placing the substrate on a first magnetic-field-generating device, however in another embodiment Raksha teaches the transferring device (rotating roller 3) has magnets(14) embedding in it [0030, fig. 2]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Raksha when the first roller has magnets embedded in it, because it is an alternative way to apply magnetic field to substrate and form optical effect layers. Therefore the substrate carrying the coating layer on a first magnetic- field-generating 
c) hardening the coating composition to a second state so as to fix the platelet-shaped magnetic or magnetizable pigment particles in their adopted positions and orientations(13 in fig. 5)[0054].
	Claim 2 is rejected as Raksha teaches transferring device is a rotating magnetic cylinder [see claim 1 rejection above, also 0030, fig. 5, fig. 2].
Claim 3 is rejected. Raksha teaches the applying the coating composition onto the substrate is carried out by intaglio printing [0024]. 
Claim 4 is rejected. Although in this specific embodiment Raksha teaches a heat source to cure the ink [0041]. However in another embodiment Raksha teaches the coating composition is a UV curable composition and the hardening step is carried out by UV curing [0042]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Raksha when the heat 
Claim 5 is rejected. Although in this embodiment Raksha does not specifically teach hardening the coating composition is carried out partially simultaneously with the step b, whoever in another embodiment Raksha teaches simultaneously( at least partially) so the magnetic flakes freeze in the preferred tilted position in dependence upon the field lines [fig. 3, 0042]. Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have a method of Raksha when step b and c are done at least partially simultaneously, because therefore the magnetic flakes freeze in the preferred tilted position.
Claim 6 is rejected as Raksha teaches the first magnetic-field-generating device is selected from the group consisting of dipole magnets [fig. 2].
Claim 7 is rejected as Raksha teaches the second magnetic-field-generating device (magnetic assembly 6) comprises one or more pairs of two bar dipole magnets, wherein each of said two bar dipole magnets has its magnetic axis substantially either parallel or perpendicular to the substrate surface and wherein the two bar dipole magnets have an opposite magnetic direction (has to be opposite to be close to each other’s) [0034 lines 23-25].
Claim 8 is rejected as Raksha teaches the platelet-shaped magnetic or magnetizable pigment particles (flakes) are platelet-shaped optically variable magnetic or magnetizable pigment particles are platelet-shaped magnetic thin-film interference pigment particles [0031].

Claim 12 is rejected as Raksha teaches limitation of claim 1 and teaches an optical effect layer (OEL) produced by it [abstract, also see claim 1 rejected above].
Claim 13 is rejected as Raksha teaches the limitation of claim 12 and teaches security document comprising one or more optical effect layer (OEL) [0031, 0009].
Claim 14 is rejected as Raksha teaches the limitation of claim 1, and also teaches a method of manufacturing a security document, comprising:
a) providing a security document or a decorative element or object, and b) providing an optical effect layer so that it is comprised by in security document[0009, 0031].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TABASSOM TADAYYON ESLAMI whose telephone number is (571)270-1885. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TABASSOM TADAYYON ESLAMI/Primary Examiner, Art Unit 1712